           Case 1:16-cr-00372-VEC Document 209
                                           208 Filed 07/22/20 Page 1 of 1
                                          LAW OFFICES OF
                              KOFFSKY & FELSEN, LLC
                                      1150 BEDFORD STREET


MEMO ENDORSED
                                  STAMFORD, CONNECTICUT 06905              USDC SDNY
                                          (203) 327-1500                   DOCUMENT
                                     FACSIMILE (203) 327-7660
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 7/22/2020




   Via ECF


                                                July 22, 2020

   Honorable Valerie E. Caproni
   United States District Judge
   Thurgood Marshall
   United States Courthouse
   40 Foley Square
   New York, NY 10007

          Re:    USA V. DERRICK FRANKS
                 1:16 Cr. 372 (NSR)

   Dear Judge Caproni:

           In or about 2016, I was appointed as counsel for Derrick Franks in the above matter. On
   or about April 28, 2017, Mr. Franks was sentenced by the Court. It is now my understanding that
   defendant Franks will be back before the Court on a violation of his Supervised Release and a
   hearing on the matter has been scheduled for September 3, 2020. I am therefore requesting that
   Your Honor reappoint me as CJA counsel for the purpose of representing Mr. Franks on his
   violation of supervised release.

          Thank you for your consideration.

                                                Respectfully submitted,


                                                _/s/ Bruce D. Koffsky_
                                                Bruce D. Koffsky
   Application GRANTED.


    SO ORDERED.



                                    7/22/2020
    HON. VALERIE CAPRONI
    UNITED STATES DISTRICT JUDGE
